1                                                              The Honorable Thomas S. Zilly
2
3
4
5
6
7
                            UNITED STATES DISTRICT COURT FOR THE
8
                              WESTERN DISTRICT OF WASHINGTON
9                                       AT SEATTLE
10
11     UNITED STATES OF AMERICA,
                                                         NO. CR18-016 TSZ
12                              Plaintiff,
13
                                                         AMENDED PROTECTIVE ORDER
14                         v.
15     1. CLYDE McKNIGHT,
            a.k.a. “Pizza,”
16
       4. JONATHAN RUSHING,
17
18
                                     Defendants.
19
20
             This matter comes before the Court on the Stipulated Motion for an Amended
21
     Protective Order regarding discovery materials, as permitted by Fed. R. Crim. P. 16(d).
22
     Having considered the record and files herein, the Court finds there is good cause to grant
23
     the stipulated motion, and hence:
24
             IT IS HEREBY ORDERED that the discovery materials discussed in the Motion
25
     for the Amended Protective Order and referred to therein as “Protected Material,” marked
26
     specially as “Produced Subject to a Protective Order,” may be produced to counsel for
27
     the defendants in this case.
28                                                                       UNITED STATES ATTORNEY
      U.S. v. McKnight, et al. / CR18-016 TSZ
                                                                           700 STEWART STREET, SUITE
      Amended Protective Order - 1
                                                                                      5220
                                                                          SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
 1          IT IS FURTHER ORDERED that possession of Protected Material is limited to
 2 the attorneys of record in this case and their staff, and to any investigators, expert
 3 witnesses, and other agents the attorneys of record retain in connection with this case.
 4 The attorneys of record, and their investigators, expert witnesses, and other agents may
 5 review Protected Material with the defendants. The defendants may inspect and review
 6 Protected Material, but shall not be allowed to possess, photograph, or record Protected
 7 Material or otherwise retain Protected Material or copies thereof.
 8          IT IS FURTHER ORDERED that defense counsel shall not provide Protected
 9 Material or copies thereof to any other person outside his or her law office, including the
10 defendants or their family or associates.
11          IT IS FURTHER ORDERED that the defendants incarcerated at the Federal
12 Detention Center will be permitted to review discovery materials identified as “Protected
13 Material” consistent with the regulations established by that institution. As part of this
14 process, counsel will be allowed to provide discovery materials to the Federal Detention
15 Center consistent with the institution’s procedures. The defendants shall be allowed to
16 review the Protected Material in a controlled environment, but will be prohibited from
17 maintaining a copy of the material in their own possession, printing the material, copying
18 it or disseminating it further.
19          IT IS HEREBY FURTHER ORDERED that the defendant, defense counsel, and
20 others to whom disclosure of the content of the Protected Material may be necessary to
21 assist with the preparation of the defense, shall not disclose the Protected Material or its
22 contents, other than as necessary for the preparation of defenses at trial and in subsequent
23 appellate proceedings, if necessary. Specifically, the attorneys of record and members of
24 the defense team acknowledge that providing copies of the Protected Material directly to
25 the Defendants and other persons is prohibited, and agree not to duplicate or provide
26 copies of the Protected Material directly to the Defendants and other persons. This order
27 does not limit employees of the United States Attorney’s Office for the Western District
28                                                                         UNITED STATES ATTORNEY
     U.S. v. McKnight, et al. / CR18-016 TSZ
                                                                             700 STEWART STREET, SUITE
     Amended Protective Order - 2
                                                                                        5220
                                                                            SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
 1 of Washington from disclosing the Protected Material to members of the United States
 2 Attorney’s Office, federal law enforcement agencies, and to the Court and defense as
 3 necessary to comply with the government’s discovery obligations.
 4          Nothing in this Protective Order prohibits defense counsel from showing the
 5 Protected Material, or reviewing its contents, with the defendant or with others to whom
 6 disclosure may be necessary to assist with the preparation of the defense at trial and in
 7 subsequent appellate proceedings, if necessary.
 8          IT IS FURTHER ORDERED that if counsel for any party finds it necessary to file
 9 any documents marked as Protected Material, the material shall be filed under seal with
10 the Court.
11          Nothing in this Order shall prevent any party from seeking modification of this
12 Amended Protective Order or from objecting to discovery that it believes to be otherwise
13 improper. The parties agree that in the event that compliance with this Order makes it
14 difficult for defense counsel to adhere to their Sixth Amendment obligations, or
15 otherwise imposes an unworkable burden on counsel, defense counsel shall bring any
16 concerns about the terms of the Order to the attention of the government. The parties
17 shall then meet and confer with the intention of finding a mutually acceptable solution.
18 In the event that the parties cannot reach such a solution, defense counsel shall have the
19 right to bring any concerns about the scope or terms of the Order to the attention of the
20 Court by way of a motion.
21          Nothing in this order should be construed as imposing any discovery obligations
22 on the government that are different from those imposed by case law and Rule 16 of the
23 Federal Rules of Criminal Procedure. The failure to designate any materials as provided
24 in paragraph 2 shall not constitute a waiver of a party’s assertion that the materials are
25 covered by this Protective Order.
26
27
28                                                                        UNITED STATES ATTORNEY
     U.S. v. McKnight, et al. / CR18-016 TSZ
                                                                            700 STEWART STREET, SUITE
     Amended Protective Order - 3
                                                                                       5220
                                                                           SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
 1          This Amended Protective Order does not constitute a ruling on the question of
 2 whether any particular material is properly discoverable or admissible and does not
 3 constitute any ruling on any potential objection to the discoverability of any material.
 4          IT IS FURTHER ORDERED that at the conclusion of the case, the Protected
 5 Material shall be returned to the United States, or destroyed, or otherwise stored in a
 6 manner to ensure that it is not subsequently duplicated or disseminated in violation of this
 7 Protective Order.
 8          The Clerk of the Court is directed to provide a copy of this Amended Protective
 9 Order to all counsel of record.
10
11          DATED this 30th day of May, 2019.


                                                     A
12
13
14                                                   Thomas S. Zilly
15                                                   United States District Judge
16
17 Presented by:
18 s/ S. Kate Vaughan
19 S. KATE VAUGHAN
   VINCENT T. LOMBARDI
20 Assistant United States Attorneys
21
22
23
24
25
26
27
28                                                                       UNITED STATES ATTORNEY
     U.S. v. McKnight, et al. / CR18-016 TSZ
                                                                           700 STEWART STREET, SUITE
     Amended Protective Order - 4
                                                                                      5220
                                                                          SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
